Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on October 17, 2019 have been approved by the U. S. examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1 line 11, in the term “1.)”, please delete the period.
In claim 1 line 13, in the term “2.)”, please delete the period.
In claim 7 line 10, in the term “1.)”, please delete the period.
In claim 7 line 12, in the term “2.)”, please delete the period.
In claim 8 line 2, in the term “1.)” please delete the period.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant reference discovered from the search of the U. S. examiner is WO 2014 083 982 A1.  This WO 2014 083 982 A1 is relevant in as much as it describes a substantially similar process for generating sulfuric acid that includes the steps of (initially?) injecting a sulfur trioxide-containing gas into a “device for sulfuric acid 
Hence, all of the Applicants’ independent claims, as well as the claims that are directly or indirectly dependent thereon, have been allowed over the teachings provided in this WO 2014 083 982 A1 reference (as well as the rest of the less relevant art of record).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
MX 363 426 B; CN 106 669 361 A; KR 2005 007 489 A; U. S. Pat. 11,198,092 B2; US 2010/0186590 A1; US 2015/0298056 A1 and US 2018/0200667 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736